879 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In the Matter of Contempt Proceedings In re Keith A. KEONNING.
Nos. 89-3276, 89-3290.
United States Court of Appeals, Sixth Circuit.
June 13, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This matter came on from an appeal taken by Keith A. Keonning from an order adjudging him in criminal contempt of an administrative order or orders issued by Judge Frank J. Battisti of the Northern District of Ohio.  Intervention by other Judges of that Court was permitted.  We have entered an order staying the contempt order at issue pending consideration of the appeal on its merits.


2
Judge Battisti, through his counsel, has now filed a motion to remand "for reconsideration and to vacate the contempt orders and dismiss the proceedings."    We have considered this motion and the responses filed in opposition or for conditions sought to be imposed on any such remand.  Mr. Keonning expresses concern about "the quandary in which [he] finds himself regarding performance of his duties as Chief Probation Officer" with particular emphasis upon what he considers conflicting directions concerning his administrative duties as a court officer.


3
Without intimating any decision on the merits, we observe no immediately justifiable basis on the record for the issuance of the extraordinary contempt order at issue in this appeal.  We consider the strong interest in expediting this matter and in avoiding further unnecessary controversy, and grant the motion to remand for the sole and specific purpose of the immediate vacation of the contempt orders and dismissal of the underlying proceedings in the District Court.  In accordance with Judge Battisti's motion, we assess costs against him.